 


113 HRES 734 EH: Expressing the condolences of the House of Representatives to the families of James Foley and Steven Sotloff, and condemning the terrorist acts of the Islamic State of Iraq and the Levant.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 734 
In the House of Representatives, U. S.,

September 18, 2014
 
RESOLUTION 
Expressing the condolences of the House of Representatives to the families of James Foley and Steven Sotloff, and condemning the terrorist acts of the Islamic State of Iraq and the Levant. 
 
 
Whereas James Foley and Steven Sotloff were highly respected journalists whose integrity and dedication were a credit to their profession; 
Whereas James Foley and Steven Sotloff embodied the spirit of our Nation’s First Amendment liberties, including the freedom of the press; 
Whereas James Foley and Steven Sotloff made significant contributions to our Nation through their courageous reporting of events in Libya, Syria, and elsewhere; and 
Whereas the Islamic State of Iraq and the Levant (ISIL) is a terrorist organization responsible for committing barbaric acts against United States citizens, religious and ethnic minorities, and those who do not subscribe to ISIL’s depraved, violent, and oppressive ideology: Now, therefore, be it 
 
That the House of Representatives— 
(1)strongly condemns the terrorist acts of ISIL, including the barbaric and deplorable murders of James Foley and Steven Sotloff; 
(2)salutes James Foley and Steven Sotloff for their unwavering and courageous pursuit of journalistic excellence under the most difficult and dangerous of conditions; 
(3)mourns the deaths of James Foley and Steven Sotloff; and 
(4)offers condolences to the families, friends, and loved ones of James Foley and Steven Sotloff. 
 
Karen L. Haas,Clerk.
